Title: From James Madison to Albert Gallatin, 29 July 1812 (Abstract)
From: Madison, James
To: Gallatin, Albert


29 July 1812. In accordance with the 3 Mar. 1809 “act further to amend the several acts for the establishment & regulation of the Treasury, War & Navy Departments,” directs that $450,000 “be applied out of the following appropriations Viz Pay & subsistence of the Navy two hundred thousand dollars, Provisions one hundred thousand dollars, ordnance one hundred & fifty thousand dollars, to Repairs of Vessels.”
 